DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9 February 2022 has been entered:
In all, claim(s) 1-13, 15, and 17-20 is/are pending and considered below. Otherwise noted in current Office Action below, Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 35 U.S.C. 112(b) rejections, previously set forth in the Non-Final Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda (US 2019/0135463 A1).
Regarding claims 1, Noda discloses an adapter (32, at least Fig. 7) configured to hold a flip-top vial (1), the vial comprising a body (3) and a lid (2), the body of the vial having a base and a sidewall extending therefrom (base and sidewall therefrom), the body defining an interior comprising a product space configured for housing at least one product and having an opening leading to the interior (interior therein), the lid configured to be attached to the sidewall by a hinge (5), the adapter comprising:
a receiving portion (receiving portion of 32 on either side of the body 3) having an opening configured to receive the body (Fig. 7), and f
a base portion (cover support structure 322 and the bottom base) extending from the receiving portion, the base portion having a shelf portion proximate the opening (see 322 proximate the opening, Fig. 7), the shelf portion being configured to engage the lid of the vial when the lid is in a predetermined opened position in order to maintain the lid in the predetermined opened position with respect to the body (Fig. 7), a top surface of the lid mating with the shelf portion (Fig. 7; see Response to Argument section below for further analyses).

Regarding claim 2, Noda discloses the adapter according to claim 1, further comprising a tail portion (the support structure 321 on the right, Fig. 7) extending from the receiving portion away from the base portion (Fig. 7), wherein the base portion and the tail portion are disposed on opposing sides of the receiving portion (Fig. 7), wherein the tail portion is configured to engage a corresponding distal exterior surface of an adjacent adapter (intended use which 321 is capable of performing).

Regarding claim 8, Noda discloses the adapter according to claim 1, wherein the receiving portion has a number of thru holes (sides of 321 are open, which can be regarded as thru holes).

Regarding claim 10, Noda discloses the adapter according to claim 1, wherein the adapter is a single unitary component made of a single piece of material (takes official notice that it is old and well known to use provide the adapter in a single unitary component made of a single piece of material, for example, via 3D printing technology, as it would allow for easy manufacturing of replacement adapters.).

Regarding claim 11, Noda discloses a bottling line arrangement comprising:
the adapter according to claim 1;
a holder (conveyor 20, Fig. 3); and 
the flip-top vial, wherein the body is disposed in the receiving portion, and wherein the adapter is disposed in the holder (Fig. 3).

Regarding claim 12, Noda discloses the bottling line arrangement according to claim 11, wherein the vial is retained by the adapter in the predetermined opened position with the lid of the vial engaging the shelf portion of the adapter (Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda.
Regarding claim 7, Noda discloses the method according to claim 2, wherein the tail portion has a width (width of 321 on the right of Fig. 7).
Noda does not explicitly disclose wherein the receiving portion has a diameter at least five times greater than the width of the tail portion.
However, the inclusion of such feature would have been an obvious matter of design choice in light of the adapter already disclosed by Noda. Such modification would not have otherwise affected the adapter and would have merely represented one of numerous feature that the skilled artisan would have found obvious for the purposes already disclosed by Noda.  Additionally, applicant has not persuasively demonstrated the criticality of providing the feature (For example, would the adapter function improperly if the receiving portion had a diameter only three times greater than the width of the tail portion?).	Furthermore, a change in size/proportion is usually considered to be within the level of one having ordinary skill in the art (MPEP 2144.04, IV).


Claim(s) 3-4, 6, 9, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Wilmes (US 9,382,046).
Regarding claim 3, Noda discloses the adapter according to claim 1, wherein the receiving portion comprises a closed bottom (see the base being closed) 
Noda does not explicitly disclose that the receiving portion comprises a tubular-shaped surface extending from the bottom, and wherein the tubular-shaped surface is configured to be disposed external and concentric with respect to the sidewall of the vial.
However, Wilmes discloses that it is well-known in the vial filling art that the receiving portion (opening 6 the holder 2) comprises a tubular-shaped surface extending from the bottom (Fig. 5), and wherein the tubular-shaped surface is configured to be disposed external and concentric with respect to the sidewall of the vial (4, Fig. 3).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the receiving portion, as disclosed by Noda, to comprise a tubular shaped surface, as taught by Wilme, with the motivation to accept tubular shaped vial (Fig. 3).

Regarding claim 4, modified Noda discloses the adapter according to claim 3, wherein the shelf portion comprises a first wall portion (left 322 of Noda), a second wall portion disposed opposite the first wall portion (right 322), and a platform extending between the first and second wall portions (the bottom base); and
wherein the first wall portion, the second wall portion, and the platform each extend from proximate the opening of the receiving portion away from the bottom of the receiving portion (Fig. 7).

Regarding claim 6, modified Noda discloses the adapter according to claim 3, wherein the receiving portion has an open top disposed opposite the bottom (open top of 321 of Noda or the open top of the opening 6 of Wilmes); and
wherein the tail portion extends from proximate the bottom to proximate the top (Fig. 7 of Noda).

Regarding claim 9, Noda discloses an adapter (32, at least Fig. 7) configured to hold a flip-top vial (1), the vial comprising a body (3) and a lid (2), the body of the vial having a base and a sidewall extending therefrom (base and sidewall therefrom), the body defining an interior comprising a product space configured for housing at least one product and having an opening leading to the interior (interior therein), the lid configured to be attached to the sidewall by a hinge (5), the adapter comprising:
a receiving portion (receiving portion of 32 on either side of the body 3) having an opening configured to receive the body (Fig. 7), and 
a base portion (cover support structure 322 and the bottom base) extending from the receiving portion, the base portion having a shelf portion proximate the opening (see 322 proximate the opening, Fig. 7), the shelf portion being configured to engage the lid of the vial when the lid is in a predetermined opened position in order to maintain the lid in the predetermined opened position with respect to the body (Fig. 7), 
a tail portion (the support structure 321 on the right, Fig. 7) extending from the receiving portion away from the base portion (Fig. 7), wherein the base portion and the tail portion are disposed on opposing sides of the receiving portion (Fig. 7), 

Noda does not explicitly disclose wherein the base portion comprises a distal exterior surface disposed opposite the tail portion; and wherein the distal exterior surface has a convex surface facing away from the tail portion.
However, Wilmes discloses wherein the base portion comprises a distal exterior surface disposed opposite the tail portion; and wherein the distal exterior surface has a convex surface facing away from the tail portion (all sides of the holder 2 is in a convex shape; therefore, upon modification the side opposite the tail portion would be in a convex shape).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the distal exterior surface, as disclosed by Noda, to be a convex surface facing away from the tail portion, as taught by Wilmes, with the motivation to accept tubular shaped vial (Fig. 3).

Regarding claim 19, Noda discloses the method according to claim 9.
Noda does not disclose wherein the opening of the receiving portion is circular in shape.
However, inclusion of such feature(s) would have been an obvious matter of design choice in light of the opening already disclosed by Noda. Such modification would not have otherwise affected the opening and would have merely represented one of numerous feature(s) that the skilled artisan would have found obvious for the purposes already disclosed by Noda (change in shape of Noda’s square to a circular opening would be an obvious matter of design choice to one having ordinary skill in the art based on the shape of container that would fit inside the opening).  Additionally, applicant has not persuasively demonstrated the criticality of providing the feature(s) versus the feature(s) disclosed by Noda. See MPEP 2144.04.IV.B Changes in Shape.


Regarding claim 20, Noda discloses the method according to claim 9.
Noda does not disclose wherein the interior of the body is cylindrical in shape.
However, inclusion of such feature(s) would have been an obvious matter of design choice in light of the interior already disclosed by Noda. Such modification would not have otherwise affected the interior and would have merely represented one of numerous feature(s) that the skilled artisan would have found obvious for the purposes already disclosed by Noda (change in shape of Noda’s hollow interior to a cylindrical interior would be an obvious matter of design choice to one having ordinary skill in the art based on the shape of container that would fit inside the opening).  Additionally, applicant has not persuasively demonstrated the criticality of providing the feature(s) versus the feature(s) disclosed by Noda. See MPEP 2144.04.IV.B Changes in Shape.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Abrams (US 4,807,425 A).
Regarding claim 13, Noda discloses a method of filling and sealing in a bottling line (Fig. 3) utilizing the bottling line arrangement according to claim 11, the method comprising the steps of: 
inserting the body of the vial into the receiving portion of the adapter (Fig. 7);
disposing the lid of the vial on the shelf portion, the lid being in the predetermined opened position (Fig. 7);
moving the lid off of the shelf portion and onto the sidewall of the body in order to seal the at least one product within the vial (Fig. 12).

Noda does not explicitly disclose the method of filling the product space of the body of the vial with the at least one product.
However, Abrams discloses the method of filling the product space of the body of the vial with the at least one product (col. 6 lines 33-38).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the method, as disclosed by Noda, to comprise steps filling, as taught by Abrams, with the motivation to provide products inside vials prior to closing.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda in view of Abrams, further in view of Ohsumi (US 2016/0158103 A1).
Regarding claim 15, modified Noda discloses the method according to claim 13.
Noda does not explicitly disclose steps of: applying a layer of heat shrink material, which is a polymeric film, over the lid when the lid is in the closed position; and
heating the heat shrink material in order to cause the heat shrink material to contract over the lid and the sidewall, thereby forming a tamper evident mechanism.
However, Ohsumi teaches that it is old and well known in the relevant vial packaging art to comprise steps of: applying a layer of heat shrink material (film 112), which is a polymeric film, over the lid when the lid is in the closed position (Fig. 16); and
heating the heat shrink material in order to cause the heat shrink material to contract over the lid and the sidewall, thereby forming a tamper evident mechanism ([0069] and Fig. 17).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the method, as disclosed by Noda, to comprise steps of applying and heating the heat shrink material, as taught by Ohsumi, with the motivation to provide additional protection to the medicine within the vial ([0069]-[0070]).

Allowable Subject Matter
Claims 5 and 17-18 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or make obvious the claimed invention including the following features:
Claim 5, “wherein the base portion further comprises a planar surface extending from the first wall portion, the second wall portion, and the platform; and
wherein the planar surface is disposed at an obtuse angle with respect to the platform.”
The closest prior art of record, Noda, fails to disclose the planar surface disposed at an obtuse angle with respect to the platform. Furthermore, arriving at the claimed limitation without teachings or suggestions from prior art of record would be impermissible hindsight reconstruction of the applicant's invention (as the planar surface 17 of Specification provides a critical function of guiding the roller 302 to aid in closing of the vial cap).
The combination of the claimed limitations are therefore novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention.


Response to Arguments
Applicant’s argument have been fully considered but they are not persuasive.
Regarding Applicant’s argument over 35 USC § 102 rejections on claim(s) 1 as anticipated by Noda, Applicant stated two arguments.
First, Applicant asserted that “Noda’s support structure 322 cannot fairly said to be ‘to engage the lid… in a predetermined open position’” (Page 6 of REMARKS). Examiner respectfully disagrees. As seen at least in Figs. 6-7 of Noda, the lid 4 is engaged (in contact with) the support structure 322, and maintaining the lid is the predetermined open position (keeping the lid from swinging down any further from what is shown in Figs. 6-7) until extra external forces are applied (namely, via 341 and 351; see Figs. 7-9). Therefore, Noda discloses the limitation “to engage the lid… in a predetermined open position”.
Second, Applicant asserted that Noda does not disclose “a top surface of the lid mating with the shelf portion.” Examiner respectfully disagrees. Merriam-Webster Dictionary defines “mate” as “2: to join or fit together”. As seen clearly from Figs. 6-7 of Noda, the lid 4 is joined and fit together (in contact with and mating) with the support structure 322. Therefore, Noda discloses the limitation “a top surface of the lid mating with the shelf portion.”

Regarding Applicant’s argument over 35 USC § 102 rejections on claim(s) 2 as anticipated by Noda, Applicant argues that the support structure 322 of Noda runs parallel to the receiving portion, and there for no “extending from the receiving portion away from the base portion.” Examiner respectfully disagrees. the support structure 322 is extending from from the receiving portion (top area between the two support structures 322) and  extending away from the base portion (bottom base of 321 and 322). Therefore, Noda teaches all of the limitations of claim 2.

Regarding Applicant’s argument over 35 USC § 103 rejections on claim(s) 4 as anticipated by Noda, Applicant argues that the support structure 322 of Noda are parallel to the opening, not “extend[ing] from proximate the opening.” Examiner respectfully disagrees. The opening, as interpreted by Examiner, is a two-dimensional area absent of structure, which runs horizontally between two support structures 322 as seen from Fig. 7. Therefore, the support structure 322 is in fact orthogonal to the opening and is “extend[ing] from the proximate the opening”.

If Applicant wishes to further clarify the arguments and/or limitations, Examiner encourages Applicant to schedule a telephonic interview.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
An inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731